DETAILED ACTION

In response to the previous Examiner’s restriction requirement as set forth in the Office action mailed on October 8, 2020, applicant's election with traverse of Group I, claims 1-14 and 17-20, species as set forth in Figure 2, species ii (adhesive in contact with a release surface), and the composition described in claim 11, in the reply filed on January 8, 2021 is acknowledged.  Upon reconsideration of the previous Examiner’s restriction requirement in view of applicant’s arguments set forth on page 2 of the reply, the restriction requirement as set forth in the aforementioned Office action is withdrawn.  

A new restriction requirement is set forth below. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Group I, claims 1-14 and 16-20 drawn to an air and water barrier article.

Group II, claim 15 is drawn to a method of applying an air and water barrier article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an air and water barrier article, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seth Jayshree (CA 2939923A1; US Patent No. 10,704,254 B2 is relied upon as equivalent document).   

Jayshree discloses an air and water barrier article (“article”) comprising a porous layer (inelastic porous layer) that is at least partially impregnated with a polymeric material (water vapor permeable polymeric coating) (column 7, lines 30-40).  Jayshree further discloses a layer of pressure sensitive adhesive (PSA) disposed on a second major surface of the porous layer, a major surface of the a liner contacting a second major surface of the article and the PSA contacts a second major surface of the liner (column 6, lines 40-45).  Jayshree and applicant disclose identical porous layers (e.g. nonwoven selected from polyester, polylactic acid, polyolefin etc.) (Column 9, lines 5-10 of Jayshree and claims 10-11 of present application).  Accordingly, the porous layer of Jayshree would inherently be inelastic.  Further, as to the claimed water-vapor permeable polymeric coating, it is submitted that no difference is seen between the polymeric coating as claimed and the polymeric material of Jayshree such that it is reasonable to presume that the polymeric material of Jayshree would have to be water vapor permeable in order to form the air and water barrier article of Jayshree.  MPEP 2112.01 (I). 

Species Restriction

If applicant elects the invention of Group I, the application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A: Inelastic porous layer comprises at least one of surface-modified fibers or natural cellulose fibers (claim 3).

Species B: Inelastic porous layer comprises at least one of polyester, polylactic acid, surface-modified polyolefin, polyamide, or rayon (claim 11). 


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 2, 4-10, 12-14, and 16-20.

The species A and B lack unity of invention because the groups do not share the same or corresponding technical feature.   The inelastic porous layer of species A comprises at least one of surface-modified fibers or natural cellulose fibers, which is not required by the inelastic porous layer of species B.  Further, the inelastic porous layer of species B comprises at least one of polyester, polylactic acid, surface-modified polyolefin, polyamide, or rayon, which is not required by species A. 

. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 6, 2021